DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2018 and 01/11/2019 was filed and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-7, 9-10 are rejected under 35 U.S.C. 102(a)(2) as being disclosed by Lee (US 2020/0032316).
Regarding claim 1, Lee discloses a method for manufacturing a contact lens containing ceria particles (Para [0092-100]), the method comprising: preparing ceria particles (Para [0092]; Cerium Oxide complex are prepared); preparing poly-2-hydroxyethyl methacrylate (PHEMA or poly-HEMA) in a form of cross-linked hydrogel (Para [0093]; HEMA used to form cross-linked hydrogel); mixing the ceria particles and the monomer mixture for poly-2-hydroxyethyl methacrylate (PHEMA or poly-HEMA) with each other to form a mixture (Para [0093]; Cerium oxide nanoparticles are mixed with HEMA monomer); and injecting the mixture in a mold having a contact lens shape; and performing photo-curing polymerization of the mixture (Para [0093]; solution mixed and injected into a mold for forming contact lenses; UV polymerization performed for 30min), wherein the preparing of the PHEMA includes: mixing 2-hydroxyethyl methacrylate (HEMA), ethylene glycol dimethacrylate (EGDMA) and deionized water to form a mixed solution (Para [0092-0093]; 4ml of HEMA are mixed with 105 μl of EGDMA; 128 ml of distilled water used in mixture); adding a photo-initiator into the mixed solution (Para [0093]; 17 μl of Darocure was added as a photo initiator); and applying ultraviolet rays to the mixed solution (Para [0093]; UV polymerization was performed for 30 mins).
Regarding claim 3, Lee discloses the method of claim 1 (Para [0092-0100]), wherein the method further comprises: during preparing the cross-linked hydrogel poly-HEMA (PHEMA) (see Para [0093]; preparation of HEMA), mixing at least one of 1-vinyl-2-pyrrolidinone (NVP), methyl methacrylate (MMA), and methacrylic acid (MAA) with 
Regarding claim 5, Lee discloses the method of claim 1 (Para [0092-0100]), wherein in preparing the poly-2-hydroxyethyl methacrylate (PHEMA or poly-HEMA), a ratio between contents of the HEMA and deionized water is controlled to satisfy a following relationship: HEMA/(HEMA+ deionized water) ≤ 70% (Para [0092-0093]; 4ml of HEMA are mixed with 128 ml of distilled water used in the mixture thus a ratio of 4/132 which is less than 70%)
Regarding claim 6, Lee discloses a contact lens (see Fig 1B) comprising: poly-2-hydroxyethyl methacrylate (PHEMA or poly-HEMA) in a form of hydrogel (Para [0093]; HEMA used to form cross-linked hydrogel); and ceria particles dispersed in the poly-2-hydroxyethyl methacrylate (PHEMA or poly- HEMA) (Para [0093]; Cerium oxide nanoparticles are dispersed with HEMA monomer).
Regarding claim 7, Lee discloses the contact lens of claim 6 (see Fig 1B), wherein the ceria particles eliminate the reactive oxygen species or harmful radicals (see Fig 1B; Para [0072]; ceria particles react with oxygen species).
Regarding claim 9, Lee discloses the contact lens of claim 6 (see Fig 1B), wherein the PHEMA is prepared by: mixing 2-hydroxyethyl methacrylate (HEMA), ethylene glycol dimethacrylate (EGDMA), deionized water, and ceria nanoparticles to form a mixed solution (Para [0092-0093]; 4ml of HEMA are mixed with 105 μl of EGDMA; 128 ml of distilled water used in mixture as well as 250mg of ceria particles); adding a photo-initiator into the mixed solution (Para [0093]; 17 μl of Darocure was added as a photo 
Regarding claim 10, Lee discloses the contact lens of claim 9 (see Fig 1B), wherein a ratio between contents of the HEMA and deionized water is controlled to satisfy a following relationship: HEMA/(HEMA + deionized water) % < 70 % (Para [0092-0093]; 4ml of HEMA are mixed with 128 ml of distilled water used in the mixture thus a ratio of 4/132 which is less than 70%).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (2020/0032316) in view of Fajardie (2010/0111789).
Regarding claim 2, Lee discloses the method of claim 1 (see Para [0092-0100]), Lee does not disclose wherein the preparing of the ceria particles includes: dissolving 6-aminohexanoic acid in distilled water to form a first solution; heating the first solution to 90 to 1000 C; dissolving hydrochloric acid in the first solution; adjusting pH of the first solution to 5 to 6; dissolving cerium (III) nitrate hexahydrate in distilled water at room 
Fajardie discloses a method to create Cerium particles (Para [0050-0110]) wherein the preparing of the ceria particles includes: dissolving 6-aminohexanoic acid in distilled water to form a first solution (see Para [0051-0060, 0099]; aminocaproic acid used (same as 6-aminohexanoic acid) in an aqueous phase); heating the first solution to 90 to 100 C (see Para [0120]; mixture heated at least 100 Celsius); dissolving hydrochloric acid in the first solution (see Para [0110]; hydrochloric acid is added to the solution); adjusting pH of the first solution to 5 to 6 (see Para [0094]; pH may be between 0.5 and 6); dissolving cerium (III) nitrate hexahydrate in distilled water at room temperature to form a second solution (see Para [0102-0103]; cerium nitrate is used in aqueous solution); mixing the heated first solution and the second solution to form a mixed solution; and stirring the mixed solution (see Para [0109-0110]; mixtures and compositions combined and stirred together), and cooling the mixed solution to a room temperature (see Para [0110]; mixture is cooled to ambient temperature).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Lee with wherein the preparing of the ceria particles includes: dissolving 6-aminohexanoic acid in distilled water to form a first solution; heating the first solution to 90 to 1000 C; dissolving hydrochloric acid in the first solution; adjusting pH of the first solution to 5 to 6; dissolving cerium (III) nitrate hexahydrate in distilled water at room temperature to form a second solution; mixing the 
Regarding claim 8, Lee discloses the contact lens of claim 6 (see Fig 1B), Lee does not disclose wherein the preparing of the ceria particles includes: dissolving 6-aminohexanoic acid in distilled water to form a first solution; heating the first solution to 90 to 1000 C; dissolving hydrochloric acid in the first solution; adjusting pH of the first solution to 5 to 6; dissolving cerium (III) nitrate hexahydrate in distilled water at room temperature to form a second solution; mixing the heated first solution and the second solution to form a mixed solution; and stirring the mixed solution, and cooling the mixed solution to a room temperature. Lee and Fajardie are related because both teach methods for creating Cerium particles. 
Fajardie discloses a method to create Cerium particles (Para [0050-0110]) wherein the preparing of the ceria particles includes: dissolving 6-aminohexanoic acid in distilled water to form a first solution (see Para [0051-0060, 0099]; aminocaproic acid used (same as 6-aminohexanoic acid) in an aqueous phase); heating the first solution to 90 to 100 C (see Para [0120]; mixture heated at least 100 Celsius); dissolving hydrochloric acid in the first solution (see Para [0110]; hydrochloric acid is added to the solution); adjusting pH of the first solution to 5 to 6 (see Para [0094]; pH may be between 0.5 and 6); dissolving cerium (III) nitrate hexahydrate in distilled water at room temperature to form a second solution (see Para [0102-0103]; cerium nitrate is used in aqueous solution); mixing the heated first solution and the second solution to form a mixed solution; and stirring the 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Lee with wherein the preparing of the ceria particles includes: dissolving 6-aminohexanoic acid in distilled water to form a first solution; heating the first solution to 90 to 1000 C; dissolving hydrochloric acid in the first solution; adjusting pH of the first solution to 5 to 6; dissolving cerium (III) nitrate hexahydrate in distilled water at room temperature to form a second solution; mixing the heated first solution and the second solution to form a mixed solution; and stirring the mixed solution, and cooling the mixed solution to a room temperature of Fajardie for the purpose of creating cerium particles of a required dimension so as to allow for the elimination of radical oxygen species.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (2020/0032316) in view of Havenstrite (2017/0360994).
Regarding Claim 4, Lee discloses the method of claim 1 (see Para [0092-0100]). Lee does not disclose wherein the method further comprises, after performing the photo-curing polymerization of the mixture, punching the cured mixture to obtain a contact lens in a form of a lens. Lee and Havenstrite are related because both disclose methods of creating optical contact lenses. 
Havenstrite disclose a method of creating optical contact lenses (see Para [0285]) wherein the method further comprises, after performing the photo-curing polymerization of the 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Lee with Havenstrite for the purpose of ensuring a consistent and symmetrical product that would meet the desired curvature required by a user. 
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (2020/0032316) in view of Pugh (2017/0299893).
Regarding claim 11, Lee discloses a contact lens (see Fig 1B) comprising: poly-2-hydroxyethyl methacrylate (PHEMA or poly-HEMA) in a form of hydrogel (Para [0093]; HEMA used to form cross-linked hydrogel); and an insertion received in the poly-2-hydroxyethyl methacrylate (PHEMA or poly- HEMA), wherein the insertion is composed of ceria particles at a high concentration (Para [0093]; Cerium oxide nanoparticles are dispersed within HEMA monomer). Lee does not disclose wherein the insertion has a pattern surrounding a center of the contact lens. Lee and Pugh are related because both disclose contact lens with inserted cerium particles. 
Pugh discloses a contact lens (see Figs 3A and 5) wherein the insertion has a pattern surrounding a center of the contact lens (see Fig 5; a inserted section 511 has pattern surrounding a center of the contract lens).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Lee with wherein the insertion has a pattern surrounding a center of the contact lens of Pugh for the purpose of preventing restricting of user’s view while allowing for release of eluding Cerium.
Regarding claim 12, Lee in view of Pugh discloses the contact lens of claim 11 (Pugh: see Fig 2D), wherein the insertion has a ring shape (Pugh: see Fig 2D; shape of insert is a ring around center of eye).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Li (US 2013/0176529) discloses contact lenses composed of p-HEMA and Cerium.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/G.A.S./Examiner, Art Unit 2872             

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872